DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gaia (US 4,041,435) in view of Reyes (US 5,418,515) or Reyes (US 5,418,515) in view of Gaia (US 4,041,435).
Regarding Claim 1, Gaia discloses an arrangement for the non-reversible detection and display of electrical overcurrents or current limit values by means of a pre-finished conductor (Figures 1-42, 50 in Figure 1, 408/410 in Figure 29 and corresponding elements in other Figures, Column 5, lines 28-31, “…the numeral 50 generally denotes a fusible element which is stamped or punched from a sheet of metal that has desirable current-interrupting properties”), characterized in that 
the conductor (1) has at least two conductor sections (2; 3) that are spaced apart from each other and extend in parallel to each other (comprising 58, 60, Figure 1) which are designed for current to flow through in the same direction (Abstract, “…a first electrical conducting path, a second electrical conducting path in electrical parallel relation with the first electrical conducting path”), 
at least one of the parallel conductor sections (2; 3) has a protrusion, a nose, or similar blocking element (4; 5) (notches 66, 62 and 64, 68 respectively, Figure 1).  
Gaia also discloses in Figure 29, a tab at the terminal/end section of the fuse (418, Figure 29) which limits the path of movement of a disconnect/switching element (comprising 422, 420, Figure 29) such that the electromagnetic force (F) acting upon the parallel conductor sections (2; 3) during the flow of current (I) transitions the switching element into a release position in respect of the path of movement of the switching element (Figure 29, Column 28, lines 60-64, Column 29, line 22-35).

Reyes discloses an arrangement (20, Figures 9-10, 72, Figures 27-28) for the non-reversible detection and display of electrical overcurrents or current limit values by means of a pre-finished conductor (comprising 22, Figures 9-10, 74, Figures 27-28) characterized in that, 
the conductor has a middle conducting section comprising a blocking element (comprising 30, Figures 9-10, 81, Figures 27-28) that limits the path of movement of a mechanical display or switching element (24, Figures 9-10, comprising 75, Figures 27-29) such that the electromagnetic force acting upon the fuse during the flow of current transitions the blocking element into a release position in respect of the path of movement of the mechanical display or switching element (Figures 10 and 28 shows the release position). 
Reyes does not disclose at least two conducting sections that are spaced apart from each other and extend in parallel to each other, which are designed to current flow in the same direction. 
Gaia discloses the missing element in Reyes, the conductor has at least two conductor sections (2; 3) that are spaced apart from each other and extend in parallel to each other (comprising 58, 60, Figure 1) which are designed for current to flow through in the same direction (Abstract, “…a first electrical conducting path, a second electrical 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the arrangement of Gaia, a blocking element and mechanical display/switching element as taught by as taught by Reyes to provide visual indication of the state/electrical discontinuity of the arrangement and overcurrent events (Reyes, Abstract) or to provide in the arrangement of Reyes, the predefined conductor including the parallel conducting sections as taught by Gaia to increase the total mechanical strength of the fusible element compared to a corresponding fusible element which has just one electrical conducting path and which provides the same current-carrying capacity (see Gaia, Column 3, lines 26-32).
Regarding Claim 2, combination of Gaia and Reyes discloses the arrangement according to claim 1, characterized in that the blocking element (4; 5) is formed as a stop (Reyes, Figures 9, 27 show the blocking element 30, 81 respectively function as a stop for the mechanical display).
Regarding Claim 3, combination of Gaia and Reyes discloses the arrangement according to claim 1, characterized in that the blocking element is a deformation of the parallel conductor sections (2; 3) realized by embossing or punching (Gaia in the combination, Gaia, Column 5, lines 28-31, “…the numeral 50 generally denotes a fusible element which is stamped or punched from a sheet of metal that has desirable current-interrupting properties”, Column 45, lines 12-18, “…. require the punching-away of less metal than do the generally-triangular notches of FIGS. 1, 2, 9, 10, 28, 30, 37 and 38”).
Claim 4, combination of Gaia and Reyes discloses the arrangement according to claim 1, characterized in that the conductor (1) is formed as a flat conductor or tape conductor which has a two- dimensional middle section merging into two parallel conductor stripes (Gaia, 50 is a flat conductor as shown in Figure 1, Reyes, 74 is a flat conductor, Figures 27-28).
Regarding Claim 5, combination of Gaia and Reyes discloses the arrangement according to claim 4, characterized in that a displaceable sleeve (6) is mounted on the conductor (1) (Reyes, comprising 31, 82 in Figures 9-10 and 27-28 respectively).
Regarding Claim 6, combination of Gaia and Reyes discloses the arrangement according to claim 5, characterized in that the path of displacement of the sleeve (6) is limited by the blocking element (4; 5) (Reyes, 31, 82 pressed down, Figures 9, 27 respectively), wherein the blocking element (4; 5) releases the path of displacement of the sleeve (6) when a current flow limit value (I) is reached (Reyes, 31, 82 released, Figures 10, 28 respectively).
Regarding Claim 7, combination of Gaia and Reyes discloses the arrangement according to claim 5, characterized in that the sleeve (6) actuates a status display (10) indirectly or directly via a lever mechanism (9) (25 function as the status display via lever mechanism comprising 32, Figure 10, 76 function as status display via 83, Figure 28).
Regarding Claim 8, combination of Gaia and Reyes discloses the arrangement according to claim 5, characterized in that the sleeve (6) is subjected to a prestressing force (7; 8) in the direction of the path of displacement (Reyes, 31, 82 pressed down, Figures 9, 27 respectively).
Claim 9, combination of Gaia and Reyes discloses the arrangement according to claim 1, characterized in that varying the cross-section and the spacing of the conductor sections (2; 3) extending in parallel allows the response sensitivity to be adjusted and a corresponding surge current limit value to be defined (Gaia, Column 24, line 67 – Column 25, line 4, “…..the fusible elements of FIGS. 1-25 is used in an electric fuse that is connected in electrical series relation with a protective device which is intended to protect a circuit against potentially-hurtful low overcurrents, those fusible elements can be dimensioned so they will respond only to high overcurrents”).
Regarding Claim 10, combination of Gaia and Reyes discloses the arrangement according to claim 1, characterized by its use as a load or prior damage display of a surge arrester (11), wherein the conductor (1) is in this case formed as a part of an internal electrical wiring or connection of the surge arrester (Gaia, Column 24, line 67 – Column 25, line 4, “…..the fusible elements of FIGS. 1-25 is used in an electric fuse that is connected in electrical series relation with a protective device which is intended to protect a circuit against potentially-hurtful low overcurrents”, Claim 39).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gurevich (US 5,252,942) discloses fuse elements comprising parallel conducting sections (Figures 1-16); Csizy et al. (US 4,204,184) discloses fuse elements with parallel conducting paths in the middle (Figures 1,8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 11/18/2021